Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144387                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 144387
                                                                   COA: 303228
                                                                   Jackson CC: 10-005949-FC
  KADEEM DENNIS WHITE,
          Defendant-Appellant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the November 15, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2012                      _________________________________________
           y0327                                                              Clerk